Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           Applicant's response and amendments, filed December 30, 2020 to the prior Office Action, is acknowledged.  Applicant has amended claims 1, 5, and 9, cancelled claims 2-4, and added new claims, claims 13-17.
Claims 1 and 5-17 are currently under examination and the subject matter of the present Office Action.


Priority
Applicant’s claim for the benefit of a prior-filed application, provisional applications 62/613,900, filed on January 5, 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Accordingly, the effective priority date of the instant application is granted as January 5, 2018.

Response to Arguments (102)
The prior rejection of claim(s) under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (U.S. Pat. Pub. 2009/0257991 A1) is withdrawn in light of Applicant’s amendment to claims 1 further requiring 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim(s) 1 and 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pat. Pub. 2009/0257991 A1), in view of Zhang et al., ("Phase I Escalating-Dose Trial of CAR-T Therapy Targeting CEA+ Metastatic Colorectal Cancers", 05/2017, Molecular Therapy 25(5), p. 1248-1258).
Regarding claim 1, Li teaches a method of treating cancer by administering a population of modified, unstimulated mononuclear cells (abstract, para [0013]-[0014]).  Li also says that the modified, unstimulated mononuclear cells can be administered more than once (para [0082]).  Li also states that a subject may receive up to twenty doses of the same amount over a time period that includes days, weeks, months, or a year (para [0082]), and that the dose may be repeated daily, weekly, or monthly.  While Li does not teach ipsis verbis that a dose is repeated weekly for three weeks, a weekly dosage administration, as taught by Li, administered up to three times would necessarily encompass administering the cellular composition at weekly intervals for three weeks.  Therefore, Li reasonably renders obvious the claimed limitation.  Li further teaches that the mononuclear cells of its invention may be taken from peripheral blood (para [0014]), and that the cells may be transfected by an mRNA encoding a chimeric antigen receptor, or a chimeric receptor that is directed towards tumor-antigen binding (abstract; para [0026]).
Li, however, does not teach dose-escalation administration, or increasing dosages of the CAR cells per administration.
Zhang teaches that CAR cells for use in cancer therapy can be administered via dose-escalation administration (abstract) over a period of 4 weeks (Table 1.).  Zhang also teaches that such administration is done for purposes of patient safety (p. 1254, col 2, para 2).

One skilled in the art would have a reasonable expectation of success of substituting the single/uniform dosage administration method of administering CAR cells with Li with the dose-escalation dosage administration method of administering CAR cells of Zhang because Zhang teaches that CAR cells can be administered to humans using a dose-escalation method.

Regarding claim 5, Li teaches that the repeated dose can be 1x107 cells (para [0082]), and thus Li teaches a method of administering CAR cells in which an initial dose is 1x107 cells.
	Zhang teaches administering dose-escalation of CAR cells, and that the first dose to be administered is 1x107 cells (Table 1 – DL4).
Regarding claims 6-7, Li teaches that the chimeric antigen receptor comprises an anti-CD19BBZ encoding a single chain antibody conjugated with the 4-1 BB intercellular domain and the CD3zeta domain (para [0026]).  Li also teaches that the anti-CD19BBZ region of the chimeric receptor binds to the CD19 antigen on leukemic B cells, meaning that the anti-CD19BBZ region is the antigen binding region of the CAR (para [0026]).  Furthermore, Applicant’s Specification explicitly states that the scFv conjugated with the 4-1BB intracellular domain and the CD3zeta domain can be the single chain antibody anti-
Zhang also teaches that the antigen-binding region is an scFv (p. 1252, col 2, para 1).  Zhang also teaches that the CAR comprises a CD3zeta region (p. 1255, col 1, para 3).
Regarding claim 8, Li teaches that anti-CD19BBZ, the antigen-binding region of the chimeric antigen receptor, binds to the CD19 antigen of leukemic B cells (para [0026]).
Zhang teaches that the engineered CAR binds to a tumor antigen (abstract).
Regarding claim 9, Li teaches that the cancer to be treated can be lung cancer (para (0024)].
Zhang teaches that the cancer to be treated can be colorectal cancer (abstract).
Regarding claim 10, Li teaches that the antigen can be CD19 (para [0026]).
Zhang teaches that the tumor antigen to which the CAR binds is CEA (abstract).
Regarding claims 11-12, Li teaches that the chimeric antigen receptor comprises an anti-mesothelin binding region (para [0026]).  Li also teaches a working example in which an RNA encoding a chimeric antigen receptor comprising an anti-mesothelin single-chain Fv binding domain is transfected into a T-cell, and the T-cell is then allowed to expand and express the relevant CAR (Example 12, para [0112]-[0113]).
Regarding claim 13, Li teaches that the repeated dose can be 1x107 cells (para [0082]), and thus Li teaches a method of administering CAR cells in which an initial dose is 1x107 cells.
Li, however, does not teach that a second dose is 5x107 cells.
Zhang teaches a method of administering CAR cells using a dose-escalation method (abstract).  Specifically, Zhang teaches that certain patients (ID 1, 7, 9, and 10) were administered doses ranging from 1x105 cells to 1x108 cells (Table 1).  For the patients treated with the dose-escalation method, patient ID 1 was administered a dose of 1x105 and then 5x105 cells, patient ID 7 was administered 1x106 8 cells, and patient IDs 9 and 10 were administered 1x107 cells and then 1x108 cells (Table 1).
While Zhang does not teach ipsis verbis administering 5x107 cells, the range of subsequent doses administered after the first dose overlap that value, meaning that one of ordinary skill in the art at the time of the claimed invention would have known that a subsequent dose of 5x107 cells would have been feasible.  Furthermore, Zhang also teaches administering a subsequent dose (i.e., the second dose) having a 5x increase relative to a previous dose (Table 1 – “DL2”, “5x105 cells”), mirroring the method of instant claim, and therefore one of ordinary skill in the art would have found obvious administering subsequent doses of CAR cells having a 5x increase relative to the previous dose.  Zhang also teaches a subsequent dose having a 10x increase relative to a previous dose (Table 1 – “DL5”, “1x108 cells”), meaning that administering CAR cells with both a 5x increase and a 10x increase have already been reduced to practice. 
Finally, Applicant’s Specification does not indicate an element of criticality.
In the case where the claimed ranges or values "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05.
Applicants can rebut a prima facie case of obviousness by showing the criticality of the claim value. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the proportions that were shown to be critical (1%)); In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) ("Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies."); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) ("It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations... in order to be patentable, must be critical as compared with the proportions of the prior processes.").
In the instant application, Applicant does not indicate a criticality of the claimed value, and thus the prior art clearly renders the claim obvious.
Regarding claim 14, Li teaches that the cells can be administered with other agents as part of the therapeutic process (para [0082]).
Regarding claim 15, Li teaches that the other agent is chemotherapy (para [0082]).


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pat. Pub. 2009/0257991 A1), and Zhang et al.("Phase I Escalating-Dose Trial of CAR-T Therapy Targeting CEA+ Metastatic Colorectal Cancers", 05/2017, Molecular Therapy 25(5), p. 1248-1258), as applied to claims 1 and 5-15, in further view of Hong et al. ("L1 Cell Adhesion Molecule-Specific Chimeric Antigen Receptor-PLoS One 11(1), p. 1-18).
The teachings of Li and Zhang have been set forth supra.
Regarding claim 16, Li teaches a method of treating cancer by administering a population of modified, unstimulated mononuclear cells (abstract, para [0013]-[0014]).  Li further teaches that the mononuclear cells of its invention may be taken from peripheral blood (para [0014]), and that the cells may be transfected by an mRNA encoding a chimeric antigen receptor, or a chimeric receptor that is directed towards tumor-antigen binding (abstract; para [0026]).  Li also teaches that the CAR cells can be used to treat cancer in human subjects, including ovarian cancer (para [0024]).
Li, however, does not teach that the cells can be used to treat ovarian adenocarcinoma.
Hong teaches administering CAR cells to rats that have been injected with human ovarian adenocarcinoma cells lines (abstract; p. 2, Materials and Methods, para 1).  Hong also teaches that its CAR cells were able to target such cells and inhibit their growth in the mice (abstract), and Hong concludes that such cells can be used to treat ovarian cancer in humans (abstract).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of treating cancer, including ovarian cancer, with CAR cells of Li so that the CAR cells targeted ovarian adenocarcinomas specifically based on Hong.  Hong teaches that CAR cells can be engineered so that they target ovarian adenocarcinoma cell lines, and one of ordinary skill in the art would have been motivated to modify the method of treating cancer, including ovarian cancer, with CAR cells of Li so that the CAR cells targeted ovarian adenocarcinomas specifically based on Hong because doing so would have enabled the specific treatment of ovarian adenocarcinomas, and both Hong and Li are directed to using CAR cells to treat cancers.
One skilled in the art would have a reasonable expectation of success of modifying the method of treating cancer, including ovarian cancer, with CAR cells of Li so that the CAR cells targeted ovarian .

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pat. Pub. 2009/0257991 A1), Zhang et al.("Phase I Escalating-Dose Trial of CAR-T Therapy Targeting CEA+ Metastatic Colorectal Cancers", 05/2017, Molecular Therapy 25(5), p. 1248-1258), and Hong et al. ("L1 Cell Adhesion Molecule-Specific Chimeric Antigen Receptor-Redirected Human T Cells Exhibit Specific and Efficient Antitumor Activity against Human Ovarian Cancer in Mice", 2015, PLoS One 11(1), p. 1-18), as applied to claims 1 and 5-16, in further view of Koneru et al. ("IL-12 secreting tumor-targeted chimeric antigen receptor T cells eradicate ovarian tumors in vivo", 2015, OncoImmunology 4(3), p. 1-11).
The teachings of Li, Zhang, and Koneru have been set forth supra.
Regarding claim 17, Li teaches a method of treating cancer by administering a population of modified, unstimulated mononuclear cells (abstract, para [0013]-[0014]).  Li further teaches that the mononuclear cells of its invention may be taken from peripheral blood (para [0014]), and that the cells may be transfected by an mRNA encoding a chimeric antigen receptor, or a chimeric receptor that is directed towards tumor-antigen binding (abstract; para [0026]).  Li also teaches that the CAR cells can be used to treat cancer in human subjects, including ovarian cancer (para [0024]).
Li, however, does not teach that the cells can be used to treat ovarian adenocarcinoma.
Hong teaches administering CAR cells to rats that have been injected with human ovarian adenocarcinoma cells lines (abstract; p. 2, Materials and Methods, para 1).  Hong also teaches that its CAR cells were able to target such cells and inhibit their growth in the mice (abstract), and Hong concludes from this result that such cells can be used to treat ovarian cancer in humans (abstract).  Finally, Hong teaches that that the antigen targeted by CAR cells is also expressed on ovarian serous 
Hong, however, does not teach that its CAR cells can be used to treat a platinum resistant high-grade serous adenocarcinoma of the ovary.
Koneru teaches using CAR cells to target ovarian cancers in vivo (abstract).  Koneru also teaches that it is using its CAR cell therapy method in phase I clinical trials for patients with platinum-resistant advanced (i.e., high-grade) ovarian cancer given the successful results of its method (p. 8, col 2, para 3).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of treating serous ovarian adenocarcinoma with unstimulated mononuclear CAR cells taught by the combination of Li and Hong so that the CAR cells were further modified to treat platinum resistant high-grade serous adenocarcinoma of the ovary based on Koneru.  Koneru teaches that CAR cells can be engineered so that they can treat platinum-resistant high-grade ovarian cancer based on its in vivo results, and one of ordinary skill in the art would have been motivated to modify the method of treating serous ovarian adenocarcinoma with unstimulated mononuclear CAR cells taught by the combination of Li and Hong so that the CAR cells were further modified to treat platinum resistant high-grade serous adenocarcinoma of the ovary based on Koneru because doing so would have led to the treatment of a specific type of carcinoma of the ovary, and Hong already teaches the treatment of serous adenocarcinomas using CAR cells.
One skilled in the art would have a reasonable expectation of success of modifying the method of treating serous ovarian adenocarcinoma with unstimulated mononuclear CAR cells taught by the combination of Li and Hong so that the CAR cells were further modified to treat platinum resistant high-grade serous adenocarcinoma of the ovary based on Koneru because Koneru teaches that CAR cells can be administered in vivo for treating that specific disease.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J RABORG whose telephone number is (571)270-1281.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/T.J.R./
Examiner, Art Unit 1633                                                          


/KEVIN K HILL/Primary Examiner, Art Unit 1633